Citation Nr: 1016547	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  04-27 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
bilateral pes planus with bunionectomy (exclusive of periods 
of assigned total ratings for convalescence).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1991 to 
October 1996. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
issued by the RO.  The Board remanded the issue on appeal in 
March 2006 and September 2008 for further development of the 
record.

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a video-conference hearing in February 2006.  
A copy of the transcript is of record


FINDINGS OF FACT

The bilateral pes planus has been productive of a disability 
picture more nearly approximated by pronounced symptoms, not 
improved by orthopedic shoes or appliances.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
the criteria for the assignment of a 50 percent evaluation, 
but not higher, for the bilateral pes planus have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a 
including Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in April 2006 and October 2008.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for the 
bilateral pes planus in a notice of disagreement, no further 
duty to inform the Veteran of the requirements of VCAA 
exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the letters sent to the Veteran in 
April 2006 and October 2008.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings from 
the time the claim is file until VA makes a final decision.  
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or 
unilateral
10

Mild: symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008)

527
7
Weak Foot, bilateral:

A symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness:

Rate the underlying condition, minimum rating
10
38 C.F.R. § 4.71a, Diagnostic Code 5277 (2008)



527
8
Claw foot (pes cavus), acquired:

Marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity:

  Bilateral
50

  Unilateral
30

All toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads:

  Bilateral
30

  Unilateral
20

Great toe dorsiflexed, some limitation of dorsiflexion 
at ankle, definite tenderness under metatarsal heads:

  Bilateral
10

  Unilateral
10

  Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2008)

527
9
Metatarsalgia, anterior (Morton's disease), 
unilateral, or bilateral  
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5279 (2008)

528
0
Hallux valgus, unilateral:

Operated with resection of 
metatarsal head
10

Severe, if equivalent to 
amputation of great toe  
10
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2008)

5281
Hallux rigidus, unilateral, 
severe:

Rate as hallux valgus, severe.
Note: Not to be combined with claw 
foot ratings.
38 C.F.R. § 4.71a, Diagnostic Code 5281 (2008)

528
2
Hammer toe:


All toes, unilateral 
without claw foot  
10

Single toes
0
38 C.F.R. § 4.71a, Diagnostic Code 5282 (2008)

528
3
Tarsal, or metatarsal bones, malunion of, or nonunion 
of:

Severe 
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2008)

528
4
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009)

Factual Background and Analysis

In an October 1996 rating decision, the RO granted service 
connection for bilateral pes planus and assigned a 10 percent 
rating for the service-connected disability, effective 
October 8, 1996, the day following the Veteran's separation 
from service.  In an April 2001 rating decision, the 
evaluation was increased to 30 percent effective February 6, 
2001.  In October 2003, the Veteran filed his current claim 
for increase.  In the appealed April 2004 rating decision, 
the RO denied his claim for increase.

VA treatment records document the Veteran's reported 
complaints and treatment for his bilateral pes planus 
disability.

In a July 2004 VA podiatry note, the Veteran was seen for an 
orthotic follow-up and status post (s/p) left bunionectomy.  
He indicated his orthotics were working well for him; 
however, from time to time he still had joint pain in the 
left hallux when walking.  The pain was not severe but it was 
still bothersome.

Objectively, he wore loafers and an ace bandage on his left 
lower extremity for support.  His orthotics were in his work 
boots.  His left hallux scar had healed nicely.  He had 
tenderness upon active and passive range of motion in the 
left metacarpophalangeal joint (MPJ), but range of motion was 
within normal limits at all pedal joints.  

During a September 2004 VA examination, the Veteran 
complained of chronic pain in both feet.  He wore orthotics, 
wore an Ace bandage (on both feet) and used a cane 
intermittently.  He could walk approximately a block with 
difficulty with the help of his orthotics.  He took Motrin to 
manage his pain.

Objectively, there was a loss of the great arch of both feet.  
There was a mild shift in weight bearing line of both feet.  
He had no Achilles tenderness.  There was mild pronation 
deformity of both feet.  He had surgical scars (approximately 
2 inches in length, mobile, nontender and not adherent to 
deeper tissue) on the base of the big toes from the 
bunionectomies.  There was no keloid formation; however, he 
had tenderness over the scars (pain on pressure).  
Additionally he had surgical scars (approximately 1 inch in 
length, mobile, nontender and not adherent to deeper tissue) 
over the fourth and fifth digits of the right foot.  He had 
an antalgic ginger gait.

The diagnosis was multiple foot problems including pes planus 
deformity, bunionectomies and arthroplasty of the fourth and 
fifth toes of the right foot.  The physician explained there 
was clear evidence of a moderate to severe reduction in 
endurance.  There was no evidence of incoordination.  He was 
prone for progression of his conditions; however, it was not 
possible to predict the amount of dysfunction in the future.  
In an addendum, the physician added that the orthotics had 
not improved the Veteran's condition tremendously.

In a February 2005 VA podiatry note, the Veteran complained 
of pain on the arch and ball of his feet bilaterally, ongoing 
for approximately 2 weeks.  He had no history of trauma.  He 
felt pain with his first steps in the morning and the pain 
just worsened throughout the day.  He worked in retail and 
was therefore on his feet long hours.  He wore Timberland 
boots, sneakers and other athletic shoes and used orthotics 
that were dispensed in June 2004.

Objectively, he had pain to palpation at the tibial sesamoid 
plantar first metatarsal, bilaterally.  There was mild pain 
to palpation in the medial plantar fascia proximally to the 
first metatarsal.  There was no local temperature increase, 
no palpable edema and no erythema.  He had collapse of his 
medial arch in stance.  The assessment was sesamoiditis, pes 
planus.  The Veteran and physician discussed treatment 
options.  A dancer's pad was temporarily applied to the 
orthotics and would be permanently extended if found to be 
helpful.  The Veteran was directed on how to ice/massage the 
area.

In a January 2006 VA podiatry note, the Veteran complained of 
bilateral foot pain on the bottoms of his feet.  His foot 
pain was present in the morning and after prolonged periods 
of being on his feet.  He had changed jobs to one where he 
was primarily sitting.  

Objectively, there was moderate pain to palpation in the 
bilateral distal 1/3 medial band of the plantar fascia.  
There was no palpable edema.  There was enlarged navicular 
tuberosity bilaterally and collapsed medial arch in stance.  
The calcaneus was everted in "RCSP" (Resting Calcaneal 
Stance Position) and the rear foot inverts with toe raise.  
X-rays demonstrated complete loss of visible subtalar joint 
(STJ) space right foot and minimal STJ space of the left 
foot.  He had decreased "CIA" bilaterally.

The assessment was plantar fasciitis, hyperpronation and 
rearfoot valgus.  The examiner educated the Veteran on his 
treatment options.  The examiner noted that functional 
orthotics had been used with minimal success.  The examiner 
recommended hyprocure implants and new functional orthotics 
following implant surgery.

A March 2006 VA report was to the effect that the Veteran 
underwent a left HyProCure implant to relieve his flat foot.  
Approximately two weeks later, a VA physician termed the 
surgery a "success".  In June 2006, a similar procedure was 
performed on the right foot.

During a June 2006 VA medical examination, the Veteran 
reported a long history of pes planus that had continued to 
become extremely severe.  He had pain in his feet on a daily 
basis, exacerbated by standing for any period of time or by 
walking half a block.  The feet experienced fatigability and 
a lack of endurance.  He was unable to drive, and could not 
perform heavy chores due to his feet.  The Veteran was on 
crutches because of the recent right foot surgery.  On 
objective examination, the left foot had a valgus deviation 
on weight-bearing and non-weight-bearing, and the right foot 
had a valgus deviation of the Achilles tendon on weight-
bearing and non-weight-bearing.  The diagnosis was severe, 
painful pes planus, bilaterally, requiring extensive surgery.  
The Veteran had severe functional impairment as a result of 
the disorder.

In a September 2006 VA examination, the Veteran reported a 
long history of pes planus that had continued to become 
extremely severe.  He complained of a daily pain in his feet 
bilaterally, exacerbated by standing and walking less than 
half a block.  He denied having stiffness.  He reported he 
had weakness and instability in his ankles bilaterally, right 
greater than left.    He had difficulty walking on uneven 
surfaces, secondary to his ankle turning and intermittent 
falls.  He reportedly fell three to four times per day and 
had recent problems with right ankle swelling.  He complained 
of severe pain and symptoms of his bilateral feet.  He did 
admit some symptoms felt 20-50 percent better at rest.  He 
had worsening pain in his right foot since surgery as well as 
worsening pain in the left foot ongoing for the past four 
weeks.  At the time of examination he was not using crutches, 
braces or corrective shoes, all of which he used in the past 
without any efficacy.  He was unable to work or pursue his 
leisure activities because of his feet problems.

Objective examination of the right foot showed first, second 
and third toes without normal curvature.  He had a scar on 
the first great toe, non adherent to the underlying tissues 
and without tenderness.  There was mild effusion at the right 
ankle.  He had plantar flexion from 0-30 degrees; 
dorsiflexion was absent.  There was mild to moderate local 
tenderness at weight bearing surfaces.  The weight bearing 
and non-weightbearing alignment of the Achilles had a 7 
degree valgus deviation which was not correctable on 
manipulation.  Achilles tendon alignment was not correctable 
by manipulation and mild to moderate pain was elicited with 
attempts to do so.  There was no noted forefoot or midfoot 
malalignment.

Examination of the left foot showed a lateral scar on the toe 
without adhesion; however, with moderate pain with direct 
palpation.  First through third toes were without normal 
curvature.  There was a 5 degree valgus deviation of the 
Achilles tendon with weight and non-weight bearing.  Achilles 
tendon alignment was not correctable with manipulation and 
attempts to do so produced moderate pain.  There was no known 
forefoot or midfoot alignment.  There was a loss of the great 
arch bilaterally.  There was moderate pronation deformity 
bilaterally.

The examiner listed the Veteran's various foot deformities, 
including, in pertinent part, pes planus and bunionectomies.  
Also noted were the two extensive surgeries to attempt to 
correct the arch of the left and right foot, with apparent 
failure on the right foot which led to increased symptoms and 
pain on the right.  The examiner commented that further 
surgery would likely result in significantly greater sequelae 
of pain with unclear benefits in terms of deformity.  The 
examiner commented that the Veteran had severe impairment 
related to his current foot condition and noted that it was 
unclear if he would be able to regain full employment given 
the current impairments.

The Veteran underwent VA examination in April 2008 to 
evaluate the severity of his bilateral foot disability.  The 
examiner noted the surgical history of the Veteran aimed at 
improving the arch which would relieve the symptoms of the 
flat feet disability.  Surgery on the left foot had been 
successful so far.  Initial surgery on the right foot had 
been unsuccessful.  Second surgery was attempted but 
placement of the smaller arch implant was unsuccessful and 
ultimately removed.  The Veteran indicated that he had more 
ankle pain than foot pain.  He took Naproxen and wore a soft 
ankle brace for pain relief on the right foot.  No shoe 
inserts were prescribed.

He continued to work at the United States Postal Office and 
throughout the course of a day would experience worsening of 
ankle pain which caused him to use approximately 20 days of 
sick leave.  He could not walk more than a block or stand for 
prolonged periods of time.  His stance and gait were normal 
except for a slight limp.  The brace on the right foot was 
reportedly somewhat effective at providing some support.

Objectively, the right ankle was mildly swollen compared to 
the left and demonstrated no motion; the Veteran claimed it 
was too painful for demonstration of motion.  On the left, he 
had dorsiflexion to 10 degrees and plantar flexion to 20 
degrees with no pain.  Range of motion in the left foot was 
not additionally limited by pain, fatigue, weakness and/or 
lack of endurance.

The Veteran's feet were flat with the right foot being more 
so than the left (slight arch in the left foot; no arch in 
the right foot).  The Achilles tendons were straight and 
there was no eversion at the ankle.  There was no tenderness 
of the feet to squeeze or pressure beyond the ankle and the 
soles of the feet looked entirely normal without calluses.  
There was evidence of abnormal weight-bearing, as the Veteran 
walked with a limp favoring the right without ankle motion on 
the right.  There was no swelling of either foot.

The examiner was asked to opinion whether the Veteran's 
bilateral feet disability could be described as pronounced or 
severe.  The examiner commented that severe impairment could 
be dismissed out of hand as the claimant had no severe 
impairment with respect to the feet.  Additionally, the 
Veteran did not have pronounced impairment with respect to 
the feet.  In this regard, the examiner explained that there 
was no pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement, severe spasm of the 
tendo Achillis on manipulation not improved by orthopedic 
shoes or appliances.  To that end, the examiner explained 
that the Veteran's disability was a result of the ankle 
disorder which caused moderate impairment of the right ankle 
function.  The examiner explicitly stated that he was not a 
podiatrist.  The diagnoses were bilateral fleet feet and post 
ankle surgery for the treatment of the flat feet.

The Veteran underwent an additional VA examination in 
December 2008 to evaluate the severity of his bilateral foot 
disability.  The Veteran complained of right foot/ankle pain 
and instability.  He did not have pain in the left 
foot/ankle.  He walked with a slight limp.  He wore soccer-
type athletic shoes which had significant wear on lateral 
heel of both shoes, right greater than left.  His major 
concern was that the right ankle "just turns over."  This 
happened often, every day or every other day, and was not 
precipitated by any particular movement.  He had increased 
pain with weather changes, specifically cold, rainy or snowy 
weather.  When he experienced the right foot pain at work, he 
would go to the company nurse and would usually get sent home 
(since the April 2008 VA examination, he had been sent home 3 
times).

He had some right Achilles tendon pain approximately one 
month prior; however, that pain had subsided.  He had pain on 
the bottom of his right foot within 2 minutes of prolonged 
standing.  He had painful arches all day long.  He worked at 
the Post Office in the distribution center; one of his job 
functions required pushing a 70 pound bin.

The examiner documented the Veteran's surgical and orthopedic 
shoes/appliances histories.  He no longer wore the custom 
orthotics; he did not know what happened to them.  He wore an 
Arizona brace 2-3 days per week but not at work because the 
brace rubbed against his shins and was painful when he pushed 
the 70 pound bins.  He also could not wear the orthopedic 
shoes because the soles were smooth and he could not get any 
traction to push the bins.

Objectively, there were no open lesions, infections, 
hyperkeratotic lesions or calluses noted.  There was a 
collapse of the medial arch in stance bilaterally, right 
greater than left.  There was marked pronation of the feet 
bilaterally.  There was forefoot abduction bilaterally in 
stance, left greater than right.  There was forefoot varus 
bilaterally.  In relaxed calcaneal stance position, the right 
calcaneus was perpendicular to the ground; there was slight 
eversion of the left calcaneus.

Ankle joint range of motion was full and without crepitus 
bilaterally.  There was no pain to palpation of the Achilles 
tendons bilaterally.  Subtalar joint range of motion produced 
excessive eversion in the right foot; however, there was no 
noted crepitus.  Muscle strength was equal and within normal 
limits in the bilateral lower extremities.  There was pain to 
palpation of the plantar fascia in the right foot; however, 
there was no palpable edema of the plantar fascia or ankles 
bilaterally.

The examiner was asked to comment whether the Veteran's 
bilateral foot disability could best be described as 
pronounced or severe.  In this regard the examiner commented 
that the bilateral foot disability was more correctly 
described as pronounced, "but not entirely."  To that end, 
the examiner explained that while the Veteran did have an 
equinus due to a relatively short Achilles tendon 
bilaterally, he did not have a spasm of the tendo Achilles on 
manipulation.  The Veteran had been provided orthopedic shoes 
and appliances but he did not use them as directed, so, the 
examiner could not comment on the effectiveness of the 
orthotics.

The examiner noted the Veteran's subjective complaints of 
occasional functional loss due to pain and fatigability; 
however, there were no complaints of weakness.  Complaints of 
incoordiantion were a recent issue and possibly due to the 
lateral heel wear of the current shoe gear that resulted in 
the Veteran turning his ankles.  However, the examiner noted 
that generally pes planus disability did not result in ankle 
spraining.

Given its review of the evidence of record, the Board finds 
that the Veteran is entitled to an increased rating for his 
bilateral pes planus disability.  In this regard, the Board 
notes the Veteran's consistent reports of bilateral foot 
pain.  In multiple records the physicians indicated that the 
orthotics provided minimal or no improvement (September 2004, 
January 2006), and a right HyProCure implant was deemed a 
failure and removed.  In the December 2008 VA examination, 
there was objective evidence of marked pronation.  The 
examiner found that the Veteran's bilateral foot disability 
was more correctly described as pronounced.  For these 
reasons, a 50 percent evaluation, the highest schedular 
rating, is warranted for the bilateral pes planus.  38 C.F.R. 
§ 4.71a DC 5276.  

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency 
of the evaluation period.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that the Veteran's bilateral pes 
planus disability alone has not necessitated frequent periods 
of hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment.  He may 
have been sent home from work on occasion due to foot pain, 
but there is no evidence to suggest prolonged absence from 
work, or reprimands based on his ability to complete the 
duties of his employment.  The facts of this case do not 
present such an extraordinary disability picture such that 
the Board is required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).




ORDER

An increased rating of 50 percent, but not higher, for the 
service-connected bilateral pes planus is granted, subject to 
the regulations controlling the disbursement of VA monetary 
benefits.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


